Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 2/12/2020. Claims 1-16 are pending.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification (Title)
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Norrman et al. (US Patent Publication No. 2011/0305339 and Norrman hereinafter) in view of Shaheen et al. (US Patent Publication No. 2018/0092085 and Shaheen hereinafter).

As to claims 1 and 15, Norrman teaches a method for changing, by a user equipment (UE), packet data convergence protocol (PDCP) version, the method comprising: 
receiving a security mode command message (i.e., …teaches in par. 0045 the following: “a signal could be sent from the donor eNB to the relay node (or from the relay node to the donor eNB) indicating when the change to the new keys shall be made. In some embodiments, the donor eNB can include an information element in an RRC reconfiguration message or an RRC security mode command, but it is possible that other messages are used or even that new message types are created to carry this information.”), 
deriving a first security key for the PDCP of the first system, based on the first security algorithm configuration (i.e., …teaches as part of his Abstract the following: “established and a first cryptographic key is generated according to a radio access protocol”); 
deriving a second security key for the PDCP of the second system, based on the second security algorithm configuration (i.e. …teaches in par. 0060 the following: “the second cryptographic key can be obtained by XORing the intermediate key and the first cryptographic key, in some embodiments. In other embodiments, the intermediate key, or a product of the intermediate key, or both, are used as an input to a pre-determined key generation function to produce the second cryptographic key. In still other embodiments, the intermediate key or a product of the intermediate key, or both, are placed in an initialization vector of a security algorithm to generate the second cryptographic key.”.).
 
The system of Norrman does not expressly teach:
which includes a first security algorithm configuration for a PDCP of a first system and a second security algorithm configuration for a PDCP of a second system, from a base station (BS); 
when the security mode command message passes an integrity protection check based on the first security key, 
changing the PDCP version from the PDCP of the first system to the PDCP of the second system,
and transmitting a security mode complete message, based on the second security key, to the BS”. 
In this instance the examiner notes the teachings of prior art reference Shaheen.
With regards to applicant’s claim limitation element of, “which includes a first security algorithm configuration for a PDCP of a first system and a second security algorithm configuration for a PDCP of a second system, from a base station (BS)”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”. 
With regards to applicant’s claim limitation element of, “when the security mode command message passes an integrity protection check based on the first security key”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration” 
With regards to applicant’s claim limitation element of, “changing the PDCP version from the PDCP of the first system to the PDCP of the second system”, Shaheen teaches in par. 0118 the following: “the LTE commands have to be adjusted such that they carry new Information Elements (IE) and commands to be able to steer/aggregates certain data traffic flows (DRBs) toward NR system/devices”. Shaheen further teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”. 
With regards to applicant’s claim limitation element of, “and transmitting a security mode complete message, based on the second security key, to the BS”, teaches as part of his Table 1 the following: “securityModeComplete”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman and Mallick with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman and Mallick will obtain the capability to provide enhanced wireless communication. 
	
As to claim 2, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teaches a method of claim 1, wherein the first system is a long-term evolution (LTE) system, and the second system is a NR system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of telecommunication handling. Utilizing telecommunication handling as taught by Shaheen above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced communication. 

As to claim 3, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teaches a method of claim 2, wherein the first security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the LTE system, 
and the second security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the NR system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
With regards to applicant’s claim limitation element of, “wherein the first security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the LTE system”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”.
With regards to applicant’s claim limitation element of, “and the second security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the NR system”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of communication integrity check. Utilizing a communication integrity check process as taught by Shaheen above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced network communication. 


As to claim 5, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 1, wherein the first system is a NR system, and the second system is a long-term evolution (LTE) system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of telecommunication handling. Utilizing telecommunication handling as taught by Shaheen above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced communication. 

As to claim 6, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 5, wherein the first security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the NR system, and the second security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the LTE system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
With regards to applicant’s claim limitation element of, “wherein the first security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the NR system”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”.
With regards to applicant’s claim limitation element of, “and the second security algorithm configuration includes a ciphering algorithm and an integrity protection algorithm for the PDCP of the LTE system”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of communication integrity check. Utilizing a communication integrity check process as taught by Shaheen above allows a system to provide comprehensive communication security and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced network communication. 

As to claim 8, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 1, wherein the PDCP version is changed from the PDCP of the first system to the PDCP of the second system, when a RRC layer of the UE informs a PDCP layer of the UE about re-establishing the PDCP of the first system to the PDCP of the second system for at least one radio bearer (RB).
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced wireless communication. 

As to claim 9, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 1, wherein a configuration of the PDCP of the second system is a pre-configured default value.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in table 10 a default “PDCP-Config” value.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced wireless communication. 

As to claim 10, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 1, wherein a configuration of the PDCP of the second system is received from a network.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 226 the following: “PDCP 709c may receive a switched NR bearer 713 on the S1 interface 703”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced wireless communication. 

As to claim 11, the system of Norrman and Shaheen as applied to claim 1 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 1, wherein the PDCP of the first system is used by the UE in an initial connection establishment procedure.
In this instance the examiner notes the teachings of prior art reference Shaheen. Shaheen teaches in par. 208 and 209 the following “[0208] A first Packet Data Convergence Protocol (PDCP) 309a may receive an LTE bearer 309 on an S1 interface 303. The first PDCP 309a may communicate with a first Radio Link Control (RLC) 311a, which communicates with the Medium Access Control (MAC) 315 of the LTE-eNB 360. [0209] A second PDCP 309b may receive a split NR bearer 311 on the S1 interface 303. The second PDCP 309b may communicate with a second RLC 311a, which communicates with the MAC 315 of the LTE-eNB 360. The second PDCP 309b also communicates with the NR-RLC 314 of the NR 307.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced wireless communication. 

As to claim 12, Norrman teaches a method for receiving, by a base station (BS), a security mode complete message, the method comprising: 
transmitting a security mode command message (i.e., …teaches in par. 0045 the following: “a signal could be sent from the donor eNB to the relay node (or from the relay node to the donor eNB) indicating when the change to the new keys shall be made. In some embodiments, the donor eNB can include an information element in an RRC reconfiguration message or an RRC security mode command, but it is possible that other messages are used or even that new message types are created to carry this information.”), 
wherein the second security key is derived based on the second security algorithm configuration (i.e. …teaches in par. 0060 the following: “the second cryptographic key can be obtained by XORing the intermediate key and the first cryptographic key, in some embodiments. In other embodiments, the intermediate key, or a product of the intermediate key, or both, are used as an input to a pre-determined key generation function to produce the second cryptographic key. In still other embodiments, the intermediate key or a product of the intermediate key, or both, are placed in an initialization vector of a security algorithm to generate the second cryptographic key.”.);
and wherein the first security key is derived based on the first security algorithm configuration (i.e., …teaches as part of his Abstract the following: “established and a first cryptographic key is generated according to a radio access protocol”).

Norrman does not expressly teach:
which includes a first security algorithm configuration for a packet data convergence protocol (PDCP) of a first system and a second security algorithm configuration for a PDCP of a second system, to a user equipment (UE); 
and receiving the security mode complete message, based on a second security key for the PDCP of the second system, from the UE,
wherein PDCP version is changed by the UE from the PDCP of the first system to the PDCP of the second system, 
when the security mode command message passes an integrity protection check based on a first security key for the PDCP of the first system. 
In this instance the examiner notes the teachings of prior art reference Shaheen.
With regards to applicant’s claim limitation element of, “which includes a first security algorithm configuration for a packet data convergence protocol (PDCP) of a first system and a second security algorithm configuration for a PDCP of a second system, to a user equipment (UE)”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”. 
With regards to applicant’s claim limitation element of, “and receiving the security mode complete message, based on a second security key for the PDCP of the second system, from the UE”, teaches as part of his Table 1 the following: “securityModeComplete”.
	With regards to applicant’s claim limitation element of, “wherein PDCP version is changed by the UE from the PDCP of the first system to the PDCP of the second system”, Shaheen teaches in par. 0118 the following: “the LTE commands have to be adjusted such that they carry new Information Elements (IE) and commands to be able to steer/aggregates certain data traffic flows (DRBs) toward NR system/devices”. Shaheen further teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
With regards to applicant’s claim limitation element of, “when the security mode command message passes an integrity protection check based on a first security key for the PDCP of the first system”, Shaheen teaches in Table 48 the following: “This field provides the AS integrity protection (SRBs) and AS ciphering (SRBs and DRBs) algorithm configuration”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of configuring a PDCP context. Utilizing PDCP context configuring as taught by Shaheen above allows a system to provide comprehensive protocol handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced wireless communication. 

As to claim 13, the system of Norrman and Shaheen as applied to claim 12 above teaches security configuring, specifically Norrman does not expressly teaches a method of claim 12, wherein the first system is a long-term evolution (LTE) system, and the second system is a NR system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of telecommunication handling. Utilizing telecommunication handling as taught by Shaheen above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced communication. 

As to claim 14, the system of Norrman and Shaheen as applied to claim 12 above teaches security configuring, specifically Norrman does not expressly teach a method of claim 12, wherein the first system is a NR system, and the second system is a long-term evolution (LTE) system.
In this instance the examiner notes the teachings of prior art reference Shaheen.
Shaheen teaches in par. 0225 the following: “A second PDCP 709b may receive a split NR bearer 711 on the S1 interface 703. The second PDCP 709b may communicate with a second RLC 711a, which communicates with the MAC 715 of the LTE-eNB 760. The second PDCP 709b also communicates with the NR-RLC 714 of the NR 707”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman with the teachings of Shaheen by including the feature of telecommunication handling. Utilizing telecommunication handling as taught by Shaheen above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman will obtain the capability to provide enhanced communication. 


As to claim 16 the system of Norrman and Shaheen as applied to claim 12 above teaches security configuring, specifically Norrman expressly teach a method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE (i.e., …applicant’s usage of the phrase “at least one of”, places the above limitation in alternative. As such with regards to applicant’s alternative form of, “mobile terminal”, Norrman teaches as part of his abstract the following: “mobile terminal”.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Norrman in view of Shaheen as applied to claims 2 and 5 above and further in view of Martin et al. (WO/2018059866).

As to claim 4, the system of Norrman and Shaheen as applied to claim 2 above teaches security configuring, specifically neither reference expressly teaches a method of claim 2, wherein the first security key is at least one of KeNB key and/or KRRCint key for the PDCP of the LTE system, and the second security key is at least one of KgNB key, KRRCint key for the PDCP of the NR system, KRRCenc key and/or Kupenc key.
In this instance the examiner notes the teachings of prior art reference Martin. 
Martin teaches in par. the following: “Some of the alternative proposals presented above rely on various assumptions about the network and its operation and architecture. For example, it is assumed that the S1 -MME protocol layer (see Figure 2) will still be terminated in the MeNB for LTE-NR interworking. Also, that security keys for SeNB will be derived from KeNB in the MeNB using existing dual connectivity procedures (see supply of the new key to the SeNB in Figures 7 and 8). However, security keys may be provided to the NR PDCP directly from S1 -MME for the SCG split bearer. If so, the core network would need to be involved in provision of the new key.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman and Shaheen with the teachings of Martin by including the feature of key configuring. Utilizing key configuring as taught by Martin above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman and Shaheen will obtain the capability to provide enhanced split bearer handling. 

As to claim 7, the system of Norrman and Shaheen as applied to claim 5 above teaches security configuring, specifically neither reference expressly teaches a method of claim 5, wherein the first security key is at least one of KgNB key and/or KRRCint key for the PDCP of the NR system, and the second security key is at least one of KeNB key, KRRCint key for the PDCP of the LTE system, KRRCene key and/or Kupenc key.
In this instance the examiner notes the teachings of prior art reference Martin. 
Martin teaches in par. the following: “Some of the alternative proposals presented above rely on various assumptions about the network and its operation and architecture. For example, it is assumed that the S1 -MME protocol layer (see Figure 2) will still be terminated in the MeNB for LTE-NR interworking. Also, that security keys for SeNB will be derived from KeNB in the MeNB using existing dual connectivity procedures (see supply of the new key to the SeNB in Figures 7 and 8). However, security keys may be provided to the NR PDCP directly from S1 -MME for the SCG split bearer. If so, the core network would need to be involved in provision of the new key.”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Norrman and Shaheen with the teachings of Martin by including the feature of key configuring. Utilizing key configuring as taught by Martin above allows a system to provide comprehensive communication and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Norrman and Shaheen will obtain the capability to provide enhanced split bearer handling. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: TEYEB et al. (US Patent Publication No. 2020/0229259) and Kim et al. (US Patent Publication No. 2020/0092719).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRYAN F WRIGHT/Examiner, Art Unit 2497